Citation Nr: 0733467	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  02-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse  

ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 to March 1972 
and from September 1975 to January 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
VARO in Albuquerque, NM, which denied service connection for 
post-traumatic stress disorder.  

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent evidence of record establishes that the 
veteran has a diagnosis of post-traumatic stress disorder 
(PTSD).  

3.  The competent evidence of record establishes that the 
veteran was present with his unit during combat operations.    

CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f)(1) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2002 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2002 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error. 
Although the complete notice was not provided to the 
appellant until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby. The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify. Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice. 
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim. For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a November 2001 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Law and Regulation

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  

Service connection for post-traumatic stress disorder will be 
awarded to a veteran when the record before the Secretary 
contains (1) a current medical diagnosis of post-traumatic 
stress disorder, (2) credible supporting evidence that a 
claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of the post-
traumatic stress disorder.   See 38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the veteran engaged in combat, lay testimony regarding 
combat-related stressors will be accepted as conclusive 
evidence of the presence of in-service stressors if the 
testimony is consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of incurrence or aggravation in 
service, and every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C. § 1154(b); 38 C.F.R. § 
3.304(f); see Arms v. West, 12 Vet. App. 188, 194 (1999); 
Cohen, 10 Vet. App. at 145-46.  If, however, the veteran was 
not engaged in combat or the claimed stressor is not combat-
related, credible supporting evidence must corroborate the 
claimed in-service stressor. See Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (holding that 
when a  post-traumatic stress disorder claim is based on a 
non-combat stressor, "the noncombat veteran's testimony 
alone is insufficient proof of a stressor"); 38 C.F.R. § 
3.304(f).

The "engaged in combat" provisions of § 3.304(f)(1) are 
derived from 38 U.S.C. § 1154(b), and provide a presumption 
to combat veterans for any disease or injury incurred during 
combat. This presumption applies notwithstanding the fact 
that there may be no official record of such in-service 
incurrence. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996) (if veteran produces credible evidence that would allow 
reasonable factfinder to conclude alleged injury or disease 
was incurred in or aggravated by combat service, veteran has 
produced credible evidence to satisfy first requirement of 38 
U.S.C. § 1154(b)); Falk v. West, 12 Vet. App. 402, 406 (1999) 
(concluding if appellant's boat "was engaged in combat, then 
appellant was engaged in combat"); Pentecost v. Principi, 16 
Vet. App. 124 (2002) (concluding that the veteran's 
"presence with his unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.")

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102. When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

A review of the veteran's service medical records does not 
indicate that the veteran was diagnosed or treated for a 
mental health issue during active service.
Post-service, a VA examination was conducted in November of 
2001.  The veteran's claims file and medical records were 
reviewed.  In terms of medical history, the veteran reported 
that he had not been hospitalized for psychiatric reasons, 
although he reported a long and significant problem with 
alcohol abuse.  

In terms of military-related psychological stressors, the 
veteran reported that he served as a helicopter refueler and 
that the base on which he was stationed was attacked on 
several occasions, and two of his close friends were killed 
by a fellow GI in a non-combat related incident which was not 
witnessed by the veteran.  

The examiner concluded that the veteran did have clear 
symptoms of post-traumatic stress disorder that was 
complicated by chronic alcohol abuse.  The examiner diagnosed 
the veteran with PTSD, chronic and mild.  The examiner went 
on to state that the veteran has a history "of modest combat 
exposure."  The veteran was found to have a global 
assessment of functioning (GAF) rating of 65 for PTSD and 55 
for alcohol abuse and dependence.  

A review non-medical service records indicates that the 
veteran served in Vietnam from January 1970 to December 1970 
with the 13th Quartermaster Company, and from June 1971 to 
June 1972 with the 192nd Aviation Company and the 361st 
Aviation Company.  The veteran's Military Occupational 
Specialty (MOS) was Supplyman and Petroleum Supply Handler 
during these periods.  Military records do not indicate that 
the veteran was awarded any decorations relating to combat 
service, however, military records indicate that the veteran 
was involved in the Vietnam Winter-Spring Campaign of 1970, 
Sanctuary Counteroffensive, VN Counteroffensive Phase VII, 
Consolidation I, and Consolidation II.     

Reports issued by the United States Armed Services Center for 
Research of Unit Records (USASCRUR) indicate that  the 361st 
Aviation Company was stationed at Camp Holloway, Pleiku.  
During October 1971 Camp Holloway received small arms and 
mortar fire. 

In October of 2002 the veteran submitted a Statement in 
Support of Claim.   In that document the veteran stated that 
while stationed in Pleiku he witnessed a helicopter crash in 
which three individuals were injured and one lost both his 
legs.  The veteran also stated that he had recurring 
nightmares regarding being either sent back to Vietnam or 
that the orders for him to leave Vietnam could not be found.  
Additionally, the veteran stated that while making supply 
runs to Saigon he witnessed mutilated bodies along the road.  
The veteran also supplied additional information regarding 
the shooting death of two close friends, one of whom was 
named Steve.  

While stationed at Pleiku in December of 1972, the veteran 
testified that he saw a helicopter crash and one individual 
lose both his legs.  The veteran did not know the individuals 
involved and did not participate in rescue efforts.  
Additionally, the veteran saw an ammo dump explode from 
approximately seven miles away
The veteran also testified regarding his recurring nightmares 
about being sent back to Vietnam, or being trapped in Vietnam 
because his orders to leave were lost.  
The veteran's spouse testified that her husband had 
nightmares every night and shouted in his sleep.  Also, the 
veteran was subject to very strong fits of anger.

Based upon the above, the Board finds that the units to which 
the veteran belonged, namely the 192nd Aviation Company and 
the 361st Aviation Company, were engaged in combat operations 
from 1971 to 1972, and that as a result the veteran is 
entitled to the "engaged in combat" presumption from  § 
3.304(f)(1).  

Thus, if a veteran engaged in combat and the claimed stressor 
is combat related, the veteran's lay testimony is generally 
sufficient to establish the occurrence of the claimed in-
service stressor. See Sizemore v. Principi, 18 Vet. App. 264, 
270 (2004); 38 C.F.R. § 3.304(f).

As such, the Board finds that the veteran's lay testimony of 
in-service stressors is sufficient evidence upon which to 
find service connection for PTSD.  

Based upon the above factors, including the veteran's medical 
diagnosis of PTSD, and lay testimony of in-service stressors, 
the Board finds that the preponderance of the evidence in 
this matter supports a finding of service-connected PTSD.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


